DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment to the specification filed 12/7/21 has been fully considered and entered. As such, the objection to the specification is hereby withdrawn. Applicant’s remarks regarding the rejections of claims 1-10 and 12-20 rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., US 8,644,573 in view of Garcia et al., “Joining Prepreg Composite Interfaces with Aligned Carbon Nanotubes”, Composites: Part A 39,  Massachusetts Institute of Technology, (2008), pgs. 1065-1070 (provided as NPL by Applicants) are found persuasive. Specifically, the combination of cited prior art does not teach the claimed method of making a composite as set forth in independent claims 1, 12 and 21. As such, these rejections are hereby withdrawn. The rejection of claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., US 8,644,573 in view of Garcia et al., “Joining Prepreg Composite Interfaces with Aligned Carbon Nanotubes”, Composites: Part A 39,  Massachusetts Institute of Technology, (2008), pgs. 1065-1070 is also withdrawn.  Claims 1-21 are now allowable. 

Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: Claims 1-21.
	With regard to independent claims 1, 12 and 21 there is no known prior art which teach or fairly suggest the claimed method of making composite materials wherein carbon nanotubes are embedded within the pores between the bundles of woven carbon fibers in a perpendicular direction. Claims 2-11 and 13-20 are allowable as they depend either directly or indirectly from claims 1, 12 and 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789